Citation Nr: 1414916	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  04-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1968 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in March 2009, which vacated a June 2006 Board decision as to the hepatitis C issue and remanded the case for additional development.  That issue initially arose from a December 2002 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The acquired psychiatric disorder issue was addressed by the RO in a November 2006 rating decision and remanded by the Board in February 2009.  The Board remanded the acquired psychiatric disorder new and material evidence and the hepatitis C service connection issues for additional development in October 2009.

The issues of entitlement to service connection for an acquired psychiatric disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  A December 2002 rating decision denied entitlement to service connection for an acquired psychiatric disorder; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the December 2002 rating decision does raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in March 2009.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a December 2002 rating decision denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since the December 2002 rating decision includes the Veteran's statements in support of his claim, a November 2010 statement from the Veteran's brother, VA treatment and examination reports, private treatment reports, and Social Security Administration (SSA) records.  A March 2011 rating decision granted an increased 20 percent rating for the Veteran's service-connected serum hepatitis.

Based upon a review of the record, the Board finds that the evidence received since the December 2002 rating decision is neither cumulative nor redundant of the evidence previously reviewed and that it raises a reasonable possibility of substantiating the Veteran's claim.  The evidence includes additional information as to the Veteran's demeanor upon his return home from active service and private medical records not previously of record that may be construed as providing a more complete picture of the Veteran's psychiatric illnesses.  Therefore, the claim must be reopened. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder; to this extent the appeal is granted.


REMAND

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The Board notes that the available record shows that VA correspondence sent to the Veteran in June 2013 and December 2013 was returned as undeliverable.  A January 2014 report, however, was recently added to Virtual VA electronic records indicating the Veteran had been incarcerated since June 2013.  The record shows the Veteran failed to report for scheduled VA examinations in December 2012 and there is no indication his failure to report was for good cause.

The Veteran asserts that he has an acquired psychiatric disorder that developed as a result of active service, including as a result of hepatitis.  The record shows he has established service connection for serum hepatitis and that the issue of entitlement to service connection for hepatitis C remains on appeal.  The acquired psychiatric disorder service connection claim is inextricably intertwined with the hepatitis C claim.  The Board also notes that the available VA medical opinions of record include inconsistent opinions as to etiology concerning hepatitis C.  Although VA examiners in May 2005 and December 2010 found the Veteran's hepatitis was most likely due to his intravenous drug use, a September 2010 VA examiner found it was at least as likely as not that the Veteran's history of being stabbed in service with a tattoo needle that was used/contaminated by another serviceman resulted in his hepatitis C infection.  

The Veteran is shown to have reported in a January 2005 statement that his thigh had been punctured several times by a needle a fellow serviceman had been using to give himself a tattoo and that he had used drugs intravenously a few times while serving in Germany.  The Board notes, however, that in correspondence dated in July 1971 the Veteran asserted his hepatitis was not from self-administered drugs and that his records did not show he had ever used drugs with a needle.  The Veteran's statement as to having been punctured by a tattoo needle in service is not supported by any other evidence of record.  In light of the inconsistent evidence of record as to the Veteran's reported hepatitis risk factors in service and the most likely etiology for his hepatitis C, the Board finds further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current mailing address and request that he provide additional information in support of his claims that he used drugs intravenously during service and that he received needle punctures by a fellow serviceman.  Appropriate efforts must be taken to assist the Veteran in substantiating his claims as to these matters.  

Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, the Veteran's claims file should be reviewed by an appropriate VA medical specialist for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his hepatitis C developed as a result of active service, to include his reports of intravenous drug use during service and being stabbed with a needle that had been used by another serviceman to self-administer a tattoo.  All examinations, tests, or studies necessary for an adequate determination should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  Following completion of the above, the Veteran's claims file should be reviewed by a VA psychiatrist for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present acquired psychiatric disorder was incurred as a result of service, a verified event during service, a service-connected disability, or hepatitis C.  All examinations, tests, or studies necessary for an adequate determination should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


